Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated March 21, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed March 21, 2022 have been considered.


Claim Objections

 	Claims 2, 3, 7, 10, 11, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8, 9, 12, 15, 16, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8, 12, 13, and 20 of U.S. Patent No. 11309052 [‘052]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘052
1. A system, comprising: a memory device comprising a first group and a second group of memory cells; and a processing device communicatively coupled to the memory device and configured to: determine a calibrated read voltage value associated with the first group to determine a bit error rate (BER) of the second group using the calibrated read voltage; and prior to causing the memory device to perform a copyback operation on the first group and the second group, determine whether to perform a subsequent read voltage calibration on the second group based at least in part on a comparison between the determined BER and a threshold BER.
1. A system, comprising: a memory device comprising a plurality of groups of memory cells; and a processing device communicatively coupled to the memory device, wherein the processing device is configured to: read a first group of memory cells of the plurality to determine a calibrated read voltage associated with the first group of memory cells; determine, using the calibrated read voltage associated with the first group of memory cells, a bit error rate (BER) of a second group of memory cells of the plurality; prior to causing the memory device to perform a copyback operation on the plurality of groups of memory cells: determine whether to perform a subsequent read voltage calibration on at least the second group of the plurality based, at least partially, on a comparison between the determined BER and a threshold BER.
4. The system of claim 1, wherein: the first group and the second group are each one of a plurality of groups of memory cells corresponding to a first superblock of the memory device; and the processing device is configured to: in response to calibrated read voltage values obtained from a first number of read voltage calibrations performed on the first superblock not varying by a threshold tolerance, perform a second number of read voltage calibrations fewer than the first number of read voltage calibrations on a second superblock of the memory device prior to performing a copyback operation on the second superblock.
2. The system of claim 1, wherein: the plurality of groups of memory cells corresponds to a first superblock and the memory device further comprises a second superblock; wherein the processing device is configured to: perform, to obtain a calibrated read voltage to be used with the second superblock, a read voltage calibration for the second superblock independently from the read voltage calibration performed on the first superblock; and determine whether to perform a subsequent read voltage calibration on at least a portion of the second superblock based on a BER obtained from applying the calibrated read voltage on the portion of the second superblock.
5. The system of claim 1, wherein the processing device is configured to perform the copyback operation while being powered by a primary power supply.
This is inherent.
6. The system of claim 5, wherein the processing device is configured to perform the copyback operation while being powered by a secondary power supply in response to a loss of the primary power supply.
20. The system of claim 13, further comprising a hold-up capacitor that is configured to provide power for the copyback operation in response to a loss of system power associated with the trigger event.
8. A system, comprising: a memory device; and a processing device communicatively coupled to the memory device and configured to: determine, in response to a trigger event, a calibrated read voltage value associated with a first portion of a first group of memory cells of the memory device, wherein the first portion is configured to store time based telemetric sensor data to be copied to a second group of memory cells of the memory device; and in response to a bit error rate (BER) of a second portion of the first group of memory cells determined using the calibrated read voltage value being below a threshold BER, perform a copyback operation on the first group to copy the time based telemetric sensor data to the second group.

8. A method, comprising: in response to a trigger event, receiving a request to copy data stored in a first plurality of groups of memory cells of a cyclic buffer portion of a memory device to a second plurality of groups of memory cells of a snapshot portion of the memory device; prior to copying the data from the first plurality of groups of memory cells to the second plurality of groups of memory cells via a copyback operation: determining a calibrated read voltage by performing a read voltage calibration on a first sample group of the first plurality of groups by adjusting a read voltage used to read the first sample group; determining a bit error rate (BER) of a second sample group of the first plurality of groups using the calibrated read voltage; and responsive to the determined BER of the second sample group being below a threshold BER, performing the copyback operation on the first plurality of groups of memory cells to copy the data from the first plurality of groups to the second plurality of groups.
9. The system of claim 8, wherein the processing device is configured to, in response to the determined BER of the second portion being above the threshold BER: perform a read voltage calibration on the second portion of the first group of memory cells; and perform, subsequent to the read voltage calibration performed on the second portion, the copyback operation on the first group to copy the time based telemetric sensor data to the second group.

13. A system, comprising: a processing device; trigger circuitry to signal the processing device responsive to occurrence of a trigger event; and a memory device coupled to the processing device and comprising: a cyclic buffer portion comprising a plurality of blocks of NAND memory cells; and a snapshot portion; and wherein the processing device is configured to, in response to occurrence of the trigger event: determine that a particular block of the plurality of blocks of the cyclic buffer portion comprises time based telemetric sensor data to be copied to a snapshot portion; perform a read voltage calibration on a first sample page of the particular block to determine a calibrated a read voltage; use the calibrated read voltage to determine a bit error rate (BER) of a number of additional sample pages of the particular block; in response to the determined BER of the number of additional sample pages being below a threshold BER, perform a copyback operation on all of the pages of the plurality of blocks to copy the time based telemetric sensor data from the particular block of the cyclic buffer portion to the snapshot portion; and in response to the determined BER of the number of additional sample pages being above the threshold BER, perform read voltage calibration on the number of additional pages of the particular block prior to performing a copyback operation on the number of additional pages of the particular block to copy the telemetric sensor data from the number of additional pages to the snapshot portion.
12. The system of claim 8, wherein: the first group of memory cells is one of a plurality of groups of memory cells corresponding to a cyclic buffer portion of the memory device; and the second group of memory cells is one of a plurality of groups of memory cells corresponding to a snapshot portion, wherein the cyclic buffer portion has a storage capacity greater than that of the snapshot portion.
See claim 13.
15. A method, comprising: prior to copying data from a first location of a memory device to a second location of the memory device via a copyback operation: determining a calibrated read voltage by performing a read voltage calibration on a first sample portion of the first location; and determining a bit error rate (BER) of a second sample portion of the first location using the calibrated read voltage; and responsive to the determined BER of the sample portion of the second location being above a threshold BER: performing a read voltage calibration on the second sample portion of the first location; and performing, subsequent to the read voltage calibration, the copyback operation on the first location to copy the data from the first location to the second location.
5. The system of claim 1, wherein: the plurality of groups of memory cells corresponds to a block of NAND memory cells; the first group of memory cells corresponds to a first sample page of the block of NAND memory cells; and the second group of memory cells corresponds to a second sample page of the block of NAND memory cells; wherein the processing device is configured to determine whether to perform the subsequent read voltage calibration on the second sample page of the block of NAND memory cells based, at least partially, on a comparison on between the determined BER of the first sample page and the threshold BER.
16. The method of claim 15, wherein performing the read voltage calibration on the first sample portion of the first location further comprises: reading data stored in the first sample portion of the first location; applying a number of different read voltages; and determining one of the number of different read voltages as the calibrate read voltage that results in a BER lower than those associated with the others of the number of different read voltages.
See claim 13.
17. The method of claim 15, further comprising skipping the read voltage calibration responsive to the determined BER of the second sample portion being below the threshold BER.
4. The system of claim 1, wherein the processing device is configured to: in response to the determined BER being below the threshold BER, skip performance of the subsequent read voltage calibration on the at least second group of the plurality; and in response to the determined BER being above the threshold BER, perform the subsequent read voltage calibration.
18. The method of claim 15, further comprising copying the data from the first location to the second location via the copyback without performing an error correction operation on the data responsive to the determined BER of the second sample portion being below the threshold BER.
4. The system of claim 1, wherein the processing device is configured to: in response to the determined BER being below the threshold BER, skip performance of the subsequent read voltage calibration on the at least second group of the plurality; and in response to the determined BER being above the threshold BER, perform the subsequent read voltage calibration.
20. The method of claim 15, further comprising: operating memory cells of the first location in a single-level cell (SLC) mode; and operating memory cells of the second location in a multiple level cell mode.
12. The method of claim 8, further comprising: operating memory cells of the first plurality of the cyclic buffer portion in a single-level cell (SLC) mode; and operating memory cells of the second plurality of the snapshot portion in a multiple level cell mode.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘052, in that patent '052 recites memory performing detailed copyback of first and second group of memory cells and subsequent read voltage calibration.  However, both recite a memory performing copyback to first and second groups of memory cells with read voltage calibration.
For similar reasons, claims 4-6, 8, 9, 12, 15, 16, 17, and 20 are rejected over claims 1, 2, 4, 5, 8, 12, 13, and 20 of patent ‘052.	


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. [US Patent Application # 20150193302].
With respect to claim 1, Hyun et al. disclose a system [figs. 1, 2, 11 and pars. 0137, 0225 and 0238], comprising: a memory device comprising a first group and a second group of memory cells [120/122/123]; and a processing device [130/116] communicatively coupled to the memory device and configured to: determine a calibrated read voltage value associated with the first group to determine a bit error rate (BER) of the second group using the calibrated read voltage [“A copyback module 306 copies 1506 the data from the first set of non-volatile memory cells to a second set of non-volatile memory cells using the adjusted 1504 one or more read voltage thresholds. – par. 0225]; and prior to causing the memory device to perform a copyback operation on the first group and the second group, determine whether to perform a subsequent read voltage calibration on the second group based at least in part on a comparison between the determined BER and a threshold BER [“…the management module 150 may read just a few pages and compute the RBER for them. The management module 150, in a further embodiment, may not gather any data but may leverage data maintained for other purposes such as a program/erase count, RBER, UBER, retention time, or the like. In another embodiment, the management module 150 may not gather any data and may trigger the decision based on feedback from the nand devices--(e.g. longer Tprog or copyback, error or warning messages from nand chip, or the like).” – par. 0238].  In the cited section, Hyun et al. indicated that copyback operation is made to move data from one set of memory cells to another using adjusted read voltages.  Additionally, Hyun et al. indicated that there exists a management module 150 used to gather data to make decision on performing operation.  Such data includes BER.  Further, fig. 11 shows the decision process in copyback operation in moving the data from first set to second set of memory cells.
With respect to claim 5, Hyun et al. disclose the processing device is configured to perform the copyback operation while being powered by a primary power supply.  This is inherent since the entire device has to be powered up in order to operate [“The management module 150 may use an engineered process for maintaining the destination physical address, the order of operations for updating the forward map, and/or recovery steps should a power-cut event occur… The management module 150, in certain embodiments, may optimize use of TLC NAND during a power-cut event.” – pars. 0253 and 0268].
With respect to claim 6, Hyun et al. disclose the processing device is configured to perform the copyback operation while being powered by a secondary power supply in response to a loss of the primary power supply [“The management module 150 may use an engineered process for maintaining the destination physical address, the order of operations for updating the forward map, and/or recovery steps should a power-cut event occur… The management module 150, in certain embodiments, may optimize use of TLC NAND during a power-cut event.” – pars. 0253 and 0268].

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. [US Patent Application # 20150193302].
With respect to claim 8, Hyun et al. disclose a system [figs. 1, 2, 11 and pars. 0225 and 0238], comprising: a memory device [120/122/123]; and a processing device [130/116] communicatively coupled to the memory device and configured to: determine, in response to a trigger event, a calibrated read voltage value associated with a first portion of a first group of memory cells of the memory device [“A copyback module 306 copies 1506 the data from the first set of non-volatile memory cells to a second set of non-volatile memory cells using the adjusted 1504 one or more read voltage thresholds. – par. 0225], wherein the first portion is configured to store time based telemetric sensor data [this is any type of data responsive to a condition of a system – “…The read voltage module 312, in certain embodiments, may receive input, directly or indirectly, from one or more sensors, from other modules or elements such as an ECC decoder, or the like. …” – par. 0137] to be copied to a second group of memory cells of the memory device; and in response to a bit error rate (BER) of a second portion of the first group of memory cells determined using the calibrated read voltage value being below a threshold BER, perform a copyback operation on the first group to copy the time based telemetric sensor data to the second group [“…the management module 150 may read just a few pages and compute the RBER for them. The management module 150, in a further embodiment, may not gather any data but may leverage data maintained for other purposes such as a program/erase count, RBER, UBER, retention time, or the like. In another embodiment, the management module 150 may not gather any data and may trigger the decision based on feedback from the nand devices--(e.g. longer Tprog or copyback, error or warning messages from nand chip, or the like).” – par. 0238].  In the cited section, Hyun et al. indicated that copyback operation is made to move data from one set of memory cells to another using adjusted read voltages.  Additionally, Hyun et al. indicated that there exists a management module 150 used to gather data to make decision on performing operation.  Such data includes BER.  Further, fig. 11 shows the decision process in copyback operation in moving the data from first set to second set of memory cells.
With respect to claim 14, Hyun et al. disclose the processing device is configured to operate the first group of memory cells with a faster programming time than that for the second group of memory cells [“…A temperature for a set of storage cells may affect the speed of the effects of one or more other media characteristics on the set of storage cells…” – par. 0142].  In the cited section, speed depends on the temperature of the cells.

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, the processing device is configured to, in response to the determined BER being below the threshold BER, perform the copyback operation on the first and second groups to copy data stored in the first and the second groups of memory cells to a third group of memory cells without performing the subsequent read voltage calibration on the second group.
-with respect to claim 3, the processing device is configured to, in response to the determined BER being above the threshold BER: perform the subsequent read voltage calibration on the second group; and perform the copyback operation on the first and second groups to copy data stored in the first and the second groups of memory cells to a third group of memory cells subsequent to performing the subsequent read voltage calibration.
-with respect to claim 7. The system of claim 1, wherein: the first and the second groups of memory cells are included in different dice of the memory device; and the processing device is configured to: in response to calibrated read voltage values obtained from a number of read voltage calibrations performed the first and the second groups not varying by a threshold tolerance, determine, using one of the calibrated read voltage values, a BER of a third group of memory cells of the memory device and included in one of the dice including the first group or the second group prior to performing a copyback operation on the third group of memory cells.
-with respect to claim 10, the system of claim 8, wherein further comprising a plurality of sensors, and wherein the time based telemetric sensor data are obtained from different sensors of the plurality and aggregated prior being received at the processing device.
-with respect to claim 11, the system of claim 8, wherein the time based telemetric sensor data corresponds to an amount of data corresponding to a playback time and whose size is predefined for a period of time immediately preceding the trigger event.
-with respect to claim 13, the system of claim 8, wherein: the first group of memory cells is one of a plurality of groups of memory cells corresponding to a cyclic buffer portion of the memory device; and the second group of memory cells is one of a plurality of groups of memory cells corresponding to a snapshot portion, wherein the cyclic buffer portion of the memory device is tailored to an endurance characteristic, while the snapshot portion of the memory device is tailored to a reliability characteristic.
-with respect to claim 19. The method of claim 15, further comprising copying the data from the first location to the second location in response to a trigger event, and wherein the data stored in the first location of the memory device corresponds to a quantity of data corresponding to a predetermined playback time immediately preceding the trigger event.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 31, 2022